Citation Nr: 1137831	
Decision Date: 10/07/11    Archive Date: 10/11/11

DOCKET NO.  06-12 755	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUES

1.  Entitlement to service connection for tinnitus. 

2.  Entitlement to an increased rating for degenerative changes of the lumbosacral spine, currently evaluated as 20 disabling. 


REPRESENTATION

Veteran represented by:	Paralyzed Veterans of America, Inc.


ATTORNEY FOR THE BOARD

L. Jeng, Counsel




INTRODUCTION

The Veteran served on active duty in the United States Navy from November 1980 to July 1986. 
 
This case comes before the Board of Veterans' Appeals (the Board) on appeal from rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri.  In June 2005, the RO, inter alia, denied service connection for tinnitus.  In April 2008, the RO granted service connection for degenerative changes of the lumbosacral spine and assigned a 20 percent evaluation.  

In a February 2010 decision, the Board, in pertinent part, denied the Veteran's claim for service connection for tinnitus and an increased rating for degenerative changes of the lumbosacral spine.  The Veteran appealed the Board's decision to the United States Court of Appeals for Veterans Claims (Court).  In March 2011, the Veteran's representative and the Secretary of Veterans Affairs filed with the Court a Joint Motion for Remand seeking to vacate the Board's February 2010 decision.  On March 18, 2011, the Court issued an Order which granted the Joint Motion for Remand and remanded the case to the Board, directing the Board to comply with its directives therein.

In June 2011, the Veteran submitted additional evidence in support of his claims and indicated that he was waiving consideration of this evidence by the agency of original jurisdiction (AOJ) in the first instance.  Therefore, the Board may consider the evidence.  38 C.F.R. § 20.1304(c) (2010).

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required.






REMAND

As noted in the Introduction, the Board's February 2010 decision denying service connection for tinnitus and an increased rating for degenerative changes of the lumbosacral spine was vacated and remanded by the Court.

The March 2011 Joint Motion, as adopted by the Court's March 2011 Order, indicated that in addressing the service connection claim for tinnitus, the Board failed to consider the Veteran's lay evidence.  The parties noted that the Board relied on the May 2005 VA examiner's report that the Veteran indicated that tinnitus in the right ear started two years before.  They noted that this report was contradicted by the Veteran's other statements of record that he constantly had tinnitus which worsened since his military service.  The May 2005 VA examiner's opinion is premised on the fact that the Veteran first reported the onset of tinnitus two years before.  The Board emphasizes that the Veteran is competent to describe when he first began experiencing tinnitus and having noise exposure in service.  See Washington v. Nicholson, 19 Vet. App. 362, 368 (2005); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007; Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).  To be adequate, a medical opinion must be based upon an accurate factual premise.  Reonal v. Brown, 5 Vet. App. 458, 461 (1993).  This includes considering a veteran's lay assertions of symptomatology that he is competent to observe, unless the Board has explicitly found that the assertions are not credible.  Dalton v. Nicholson, 21 Vet. App. 23 (2007).   Because the May 2005 VA examiner's opinion was based on the premise that the Veteran's tinnitus began two years before, the Veteran has indicated on several occasions that he has had tinnitus since service, and the Veteran has indicated that he was exposed to acoustic trauma during service, the Board finds that a remand for an additional medical opinion is necessary.  See Barr v. Nicholson, 21 Vet. App. 303 (2007) (finding that when VA undertakes to provide a VA examination, it must ensure that the examination is adequate).

As to the increased rating claim for degenerative changes of the lumbosacral spine, the parties to the Joint Motion indicated that the Board failed to provide adequate reasons or bases when addressing the requirement set forth in DeLuca v. Brown, 8 Vet. App. 202 (1995).  In reviewing the additional medical evidence submitted in June 2011, the Board notes that the Veteran's spine disability may have increased in severity.  For example, an October 2010 private treatment record from A.Z, M.D. shows that flexion was limited to approximately five to ten degrees and the Veteran was unable to go to neutral in extension.  The Board notes that on the last VA examination in October 2008, the Veteran demonstrated flexion to 60 degrees.  Additionally, in an April 2011 treatment record, Dr. Z noted the Veteran's assertion that he had an increase in low back pain and lower extremity symptoms.  She noted that he was last seen by her in November 2010 and that he believed that his symptoms had progressed since that time. 

The Court has held that, where entitlement to compensation has already been established, and an increase in the disability rating is at issue, the present level of disability is of primary concern.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  As the current level of disability is at issue and it appears that there have been changes in the Veteran's symptoms since he was last examined, a contemporaneous examination of the Veteran's degenerative changes of the lumbosacral spine is necessary to accurately assess his disability picture.

Accordingly, the case is REMANDED for the following actions:

1. Schedule the Veteran for an examination to determine the nature and etiology of his tinnitus.  All tests and studies deemed necessary should be accomplished and clinical findings should be reported in detail.  The claims folder must be made available to the examiner for review prior to examination.  The examiner must review the entire claims folder, to include the Veteran's lay statements.

The examiner must address the Veteran's statements regarding the onset of tinnitus in service, exposure to acoustic trauma in service, and/or any statements regarding the continuity of tinnitus since service, noting that the Veteran is competent to report symptoms that he experienced

The examiner should render an opinion, based on the available evidence, as to whether tinnitus is at least as likely as not related to the Veteran's military service.

The term "at least as likely as not" does not mean "within the realm of medical possibility." Rather, it means that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of that conclusion as it is to find against it.

The examiner must provide clear rationale for his or her opinion with references to the evidence of record and must provide a discussion of the facts and medical principles involved

2. Schedule the Veteran for an examination in order to determine the current level of severity of his degenerative changes of the lumbosacral spine.  The claims folder and a copy of this Remand must be made available to the examiner who should indicate on the examination report that (s)he has reviewed the folder in conjunction with the examination.  

All indicated studies, including X-ray and range of motion studies in degrees using a goniometer, should be performed.  In reporting the results of range of motion testing, the examiner should identify any objective evidence of pain and the specific excursion(s) of motion, if any, accompanied by pain.  To the extent possible, the examiner should assess the degree of severity of any pain.

Tests of joint movement against varying resistance should be performed.  The extent of any incoordination, weakened movement, and excess fatigability on use should also be described by the examiner.  If feasible, the examiner should assess the additional functional impairment due to weakened movement, excess fatigability, or incoordination in terms of the degree of additional range of motion loss.  If not feasible, the examiner must provide a detailed explanation and rationale for why such could not be accomplished.  

The examiner should also express an opinion concerning whether there would be additional limits on functional ability on repeated use or during flare-ups (if the Veteran describes flare-ups), and, to the extent possible, provide an assessment of the functional impairment on repeated use or during flare-ups.  If feasible, the examiner should assess the additional functional impairment on repeated use or during flare-ups in terms of the degree of additional range of motion loss.  If not feasible, the examiner must provide a detailed explanation and rationale for why such could not be accomplished.  

If the examiner is unable to do the requested action above, he/she must take into consideration range of motion on repetitive testing and Deluca, and determine whether the manifestations of the Veteran's functional limitations are equivalent to favorable or unfavorable ankylosis of the entire thoracolumbar spine

The examiner should comment on any adverse neurological symptomatology caused by the spine disability, and, if present, if that symptomatology is best characterized as "slight," "moderate," "moderately severe," or "severe."

Furthermore, the examiner should indicate whether the Veteran's degenerative changes of the lumbosacral spine is so severe so as to result in incapacitating episodes (i.e., episodes in which his adverse symptomatology required bed rest ordered by a physician).  If so, the examiner should comment on the duration and frequency of such incapacitating episodes.  

The examiner should also provide an opinion concerning the impact of the Veteran's degenerative changes of the lumbosacral spine on his ability to work to include whether the Veteran is unemployable because of his service-connected disability.  

The supporting rationale for all opinions expressed must be provided.  If the examiner is unable to provide any opinion as requested, the examiner should fully explain the reason why such opinion could not be rendered.  

3. Notify the Veteran that it is his responsibility to report for the scheduled VA examinations, and to cooperate in the development of the claims.  The consequences for failure to report for a VA examination without good cause may include denial of the claims.  38 C.F.R. §§ 3.158, 3.655 (2011).  In the event that the Veteran does not report for the scheduled examinations, documentation must be obtained which shows that notices scheduling the examinations were sent to the last known address.  It must also be indicated whether any notice that was sent was returned as undeliverable.  Copies of all documentation notifying the Veteran of any scheduled VA examination must be placed in the Veteran's claims file.

4. Then, after ensuring any other necessary development has been completed, readjudicate the Veteran's claims. If action remains adverse to the Veteran, provide the Veteran and his representative with a supplemental statement of the case and allow an appropriate opportunity to respond.  Thereafter, the case should be returned to the Board.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
J. K. BARONE
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


